Citation Nr: 0029885	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability as 
secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1990 to March 
1993.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development, to include an attempt 
to obtain relevant information from the veteran.  A letter 
was sent to the veteran in January 1999 requesting that she 
provide relevant information on treatment for her back 
disability by returning an associated VA form within 60 days.  
The veteran did not return the VA form.  This case was 
returned to the Board in October 2000.

H.R. 4205, "The Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001," Pub. L. No. 106-
398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 5107) 
eliminates the requirement that the veteran submit a well-
grounded claim.  Since the RO's decision in this case did not 
refer to well goundedness, it is presumed that the issue on 
appeal was considered well grounded by the RO.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's low back disability was not caused or 
chronically worsened by her service-connected bilateral knee 
disability.


CONCLUSION OF LAW

The veteran's low back disability is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts relevant to the issue on appeal have been properly 
developed and the statutory obligation of VA to assist the 
veteran in the development of the claim has been satisfied.  
38 U.S.C.A. § 5107(a).

The veteran is service connected for bilateral knee 
disability.  Service connection may be granted for disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
It has been contended that the veteran's low back disability 
is secondary to her service-connected bilateral knee 
disability because her difficulty walking due to bilateral 
knee disability causes problems with her back.

Neither the veteran's service medical records, nor VA records 
prior to November 1995, contain any complaints, findings, or 
diagnosis of low back disability.

VA outpatient records dated from November 1995 to November 
1996 reveal complaints in November 1995 of low back pain from 
uneven weight bearing and bilateral knee pain.  The veteran 
indicated in January 1996 that she was developing low back 
pain secondary to constant knee problems.  The diagnoses in 
November 1996 included low back pain probably secondary to 
uneven gait and weight bearing.

A VA orthopedic examination report dated in August 1996 
involves the veteran's bilateral knee disability and does not 
mention the veteran's back.

On VA examination in February 1997, the veteran complained of 
bilateral knee and back problems.  She said that her back had 
been painful for the previous six months without any prior 
injury.  Physical examination of the back did not reveal any 
deformity or spasm.  Forward flexion of the back was to 75 
degrees with pain complaints but no objective evidence of 
pain on motion; backward extension, and bilateral side 
bending were to 25 degrees and bilateral rotation to 20 
degrees.  X-rays of the lumbosacral spine were negative.  The 
diagnoses were recurring subluxation of the left knee, 
patella, and chondromalacia patella on the right; and chronic 
lumbar strain.  The examiner concluded that all conditions of 
the knees and lower back were independent of each other and 
that the back was not secondary to the left knee.

According to a March 1997 medical opinion from the VA 
examiner who saw the veteran in February 1997, after review 
of his previous VA examination reports in August 1996 and 
February 1997 and review of the November 1996 outpatient 
report from another examiner, he concluded that there was no 
relationship between the veteran's "...complaints of low back 
pain, right knee condition to that of left knee condition."

According to a September 1997 letter from Gary W. Stencel, 
M.D., who saw the veteran for left knee disability, she also 
complained of pain in her right knee and back.  The diagnosis 
was traumatic arthritis, with possible internal derangement, 
of the left knee.  Dr. Stencel noted that the veteran's left 
knee disability quite possibly lead to difficulties with her 
right knee and back due to the abnormal function of the left 
knee.

An October 1997 clinical report from Associated Orthopedists 
of Detroit reveals that the veteran complained of pain in her 
knees and low back.  Examination of the low back revealed 
diffuse palpable tenderness in the paralumbar musculature, 
particularly at the lumbosacral junction.  There was normal 
range of back motion and strength.  X-rays did not show any 
evidence of significant degenerative changes, disc space 
narrowing, spondylolysis, or spondylolisthesis.  Chronic low 
back pain secondary to altered gait was diagnosed.  

According to a September 1999 VA orthopedic examination 
report, the veteran complained of bilateral knee pain and 
back pain.  She was working full-time on the assembly line at 
Chrysler.  Her back pain was located in the middle of the 
lower lumbar region.  Physical examination did not show any 
spine tenderness.  There was normal motion of the spine.  X-
rays of the lumbar spine did not show any significant 
abnormality.  Backache was diagnosed.  The examiner, who 
indicated that the veteran's records had been reviewed, noted 
that the veteran's left knee was service connected but her 
right knee was not service connected and concluded that the 
veteran's altered gait was most likely due to her backache 
and that her back condition was not related to her knee 
condition.

An April 2000 VA Memorandum pointed out that the veteran is 
service connected for bilateral knee disability and asked 
that the VA examiner who evaluated the veteran in September 
1999 advise whether this fact changed his opinion in any way.  
According to a May 2000 Memorandum from the VA examiner, his 
previous opinion that backache and gait alteration is not due 
to service-connected disability remained unchanged.

The record contains evidence both for and against the 
veteran's claim.  Although a November 1996 VA outpatient 
record diagnosed low back pain probably secondary to uneven 
gait and weight bearing and an October 1997 report from 
Associated Orthopedists of Detroit found low back pain 
secondary to altered gait, the altered gait was determined by 
the VA examiner in September 1999 to be due to the veteran's 
back disability.  Dr. Stencel indicated in September 1997 
that it was possible that the veteran's left knee disability 
lead to difficulties with the veteran's back.  Dr. Stencel's 
opinion is the only opinion specifically linking a back 
condition to service-connected knee disability, and he only 
concluded that there was a possibility of a causal 
connection.  VA examination opinions in February 1997 and 
September 1999 from two different physicians did not find any 
causal connection between the veteran's back condition and 
her service-connected knee disability.  Moreover, the 
September 1999 opinion, supplemented by the May 2000 
addendum, is the most recent opinion on file and was made 
after a review of the veteran's medical records.  

Because the two VA opinions are unequivocal and are based on 
a review of the veteran's medical history, the Board has 
found the evidence in favor of the veteran's claim to be of 
less probative value than that of the opinions against the 
claim.  Consequently, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability secondary to 
service-connected bilateral knee disability.
ORDER

Entitlement to service connection for low back disability 
secondary to service-connected bilateral knee disability is 
denied.




		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


